DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, applicants claim the inclusion of an acid.  In claim 18, which depends on claim 17, applicants claim the acid as acetic acid and being present in an amount of 0-50 wt%.  Therefore, it is unclear as to whether the composition requires the presence of acid or if it is optional.
Note, claiming the acid “in an amount of more than 0 to about 50 weight percent” would be suitable to overcome this rejection, assuming this is a required component in the composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2826797; however, for convenience, the machine translation will be cited below.
EP ‘797 teaches a mortar composition containing the following components:
a hardener component comprising 1-50 wt% of a substituted phenyl compound of formula (I) having 2 or 3 groups of O-CH2-CHOH-CH2-R3, where R3 is an amine substituted phenyl group, suggesting a modified polyamine adduct, and 1-70 wt% inorganic filler, exemplified as having a particle size of 16 microns, specifically listed to include talc (ρ=2.7) (p. 3); and
a resin component comprising 30-60 wt% of an epoxy based organic binder having more than one epoxide group, which are glycidyl ethers prepared from polyhydric alcohols, specifically listed to include novolacs, the epoxy resin taught as having a molecular weight of up to 10,000 Daltons, which overlaps with the claimed range of 5000 or more Daltons (pp. 4-5), 1-20 wt% of a reactive diluent, specifically listed to include butanediol diglycidyl ether (Mw=202 Daltons) (p. 5), and 0.1-5 wt% adhesion promotor. 
EP ‘797 teaches that further non-reactive diluents, such as water, can be present in the resin and hardener components in an amount of 1-20 wt% (pp. 3-4).
The molecular weight of the epoxy resin of EP ‘797 overlaps with the claimed range of 5000 Daltons or more, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
EP ‘797 is prima facie obvious over instant claims 1, 2, 4, 10-15, 19 and 20.
As to claim 3, EP ‘797 teaches the filler particles as having a maximum particle size of 10 mm, exemplifying a particle size of 16 micron.  Therefore, choosing a particle size of about 10 micron is within the teachings of EP ‘797.

Claims 5, 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2826797, as applied above to claims 1, 2, 4, 10-15, 19 and 20, and further in view of DE 102015109125 and WO 2011113533.  For convenience, the machine translation of DE ‘125 and the English language equivalent of WO ‘533, US 2013/0000839, will be cited below.
EP ‘797 teaches a mortar composition comprising a resin component comprising epoxy based resins including novolacs having a molecular weight of up to 10,000 Daltons, a reactive diluent specifically listed to include butanediol diglycidyl ether (Mw=202 Daltons) and an adhesion promotor, such as epoxy functional silanes; and a hardener component comprising a polyamine adduct, and filler, specifically listed to include talc.
EP ’797 teaches the adhesion promoter to include epoxy functional silanes, and incorporates WO 2011/113533.
DE ‘125 teaches an improvement over the silanes of EP 2547634, which is the same as WO ‘533.
DE ‘125 teaches that while the use of monomeric silanes in epoxy mortar compositions is known, they have the disadvantage that they are generally monofunctional, leading to chain termination, which leads to a reduced glass transition temperature and thus a lower dimensional stability in the presence of heat.
DE ‘125 teaches that in order to solve this problem, oligomerized silanes increase functionality with regard to the epoxide groups per molecule which does not lead to any chain termination during curing, leading to increased crosslinkability, such that the crosslinking density and glass transition temperature after crosslinking can be increased.  DE ‘125 also teaches that by introducing an oligomer, a reduced VOC content results.
Therefore, substituting the monomeric epoxy silane adhesion promotors of EP ‘797 with the oligomeric epoxy silanes of DE ‘125 is prima facie obvious, as DE ‘125 teaches that such a substitution results in increased crosslink density, Tg and reduced VOC content.
EP ‘797 in view of DE ‘125 is prima facie obvious over instant claims 5 and 16.
WO ‘533 teaches that the hardener component can contain compounds which are customary for epoxy curing, teaching usual additives to include fillers, solvents, or acids, such as acetic acid, as an initiator for the condensation of hydrolysable group-containing silanes.
Therefore, including acetic acid in the composition of EP ‘797 in view of DE ‘125 is prima facie obvious, as WO ‘533 teaches that acetic acid is a usual additive in the hardener component, particularly for the hydrolysis of the silane groups of the adhesion promoter.
EP ‘797 in view of DE ‘125 and WO ‘533 is prima facie obvious over instant claims 6 and 17.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766